El Juez Asociado Señor (Jóebova
emitió la opinión del tribunal.
De una sentencia declarando al menor demandante hijo natural del demandado, y condenando a éste a pasar a aquél $12.50 al mes por concepto de alimentos, apela el demandado.
Sostiene el apelante que la corte erró al declarar sin lugar su moción sobre nulidad de emplazamiento. No hubo error, ya que el apelante radicó su contestación a la demanda conjuntamente con su moción impugnando el emplázamiento, renunciando así a cualquier defecto en éste. (1)
 Sostiene además el apelante que erró la corte inferior al estimar la prueba suficiente para establecer la filiación, y al dar crédito a la prueba del demandante sobre este extremo.
Los testigos del demandante fueron su madre, su abuela materna y una tía de su madre.
*902La madre declara que conoció al demandado, nn quinca-llero, en la parada 15 de Santurce, que poco después de cono-cerlo tuvo relaciones carnales con él, el 26 de junio de 1943-, y que luego el demandado iba todos los días, por espacio de cinco meses, a la casa donde ella trabajaba, y allí se quedaba, “él iba, dormía conmigo y después se iba para donde le daba la gana”,.que ¡ella quedó embarazada y él la llevó a casa de la madre de ella, donde ya antes, al comenzar sus relaciones, había ido una vez con ella de visita, la dejó, allí, y no volvió más, ni se ocupó del niño al nacer éste el 19 de marzo de 1944, a pesar de que se le mandó a avisar unas cuantas ve-ces. Nunca fué el demandante a visitar al niño, pero ?‘él lo ha visto y lo ha cogido en sus brazos y ha ido a la casa de una amiga mía para verlo” y le ha dado dinero a la testigo en tres ocasiones, $5 en junio cinco del 1944, $5 el 20 de junio y $3 en septiembre del 1944, para los alimentos del niño.
La abuela materna corrobora la declaración de la madre en lo que respecta a las dos visitas que hizo el demandado a la casa ele aquélla en compañía de ésta, una el 24 de junio de 1943, la segunda a los cinco meses del embarazo, cuando dejó a la madre allí. Dice que nunca más fué el demandado a su casa “y no lo veí más,” a pesar-de que fué a Santurce a bus-carlo, “lo buscaba para hablar con él y no lo veí”. Pero añade que después de nacido el niño “a los cuarenta días yo le llevé el niño,” sin decirnos nada de lo que ocurrió en esa ocasión. Más tarde se.le pregunta si volvió a ver al deman-dado después de la segunda visita de éste a su casa y contesta •“No, señor, yo lo busqué y no me vi con él.”
La tía materna sabe que el demandado y la madre del demandante “llevaron amistad”, porque la testigo trabajaba en la casa contigua a aquélla en que trabajaba la madre, que esa amistad duró unos cinco meses, y que durante ese tiempo el demandado venía a buscar a la madre del demandante a la casa donde ésta trabajaba, todas las noches, esperando el demandado en el portón, y que salían así juntos todas las *903noches, sin saber la testigo donde iban: “A las siete en punto estaba esperándola' a ella en el portón de la casa . . . Yo los veía salir del portón de la casa hacia afuera.” Nos dice que luego el demandado no se ocupó más de la madre, que no le ayudó en el alumbramiento, y que “no le ha dado nunca nada, ni ha visto el niño. ’ ’
Las tres testigos del demandante admiten que la madre de éste tiene otro hijo, fruto de relaciones con otro hombre en época anterior a sus relaciones con el demandado.
El demandado admite que una noche conoció a la madre del demandante en la parada 15 de Santuree, y tuvo contacto carnal con ella en esa ocasión, pero niega siquiera haberla visto después. Dice que se enteró del embarazo y “de este asunto” cuando recibió una carta de un licenciado de Baya-món.
La corte inferior, después de hacer una breve exposición del testimonio de cada uno de los testigos, se limitó a expresar que “ha llegado a la conclusión de que en realidad el hijo habido en ese concubinato es del demandado”’y a base ele esa conclusión procedió a declarar al demandante hijo natural reconocido del demandado y a condenar a éste al pago de alimentos.
Dándole entero crédito a la prueba del demandante, como aparentemente hizo la corte inferior, tenemos que esta prueba no estableció que la madre del demandante viviera en concu-binato con el demandado. Según nos describe la propia ma-dre sus relaciones con el demandado, éste iba al cuarto de servicio de la casa donde ella trabajaba, tenía relaciones car-nales con ella, y entonces “se iba para donde le daba la gana.1” Ya hemos resuelto quo relaciones de ésta índole distan mucho del concubinato, concepto que en su esencia comprende la relación entre un hombre y una mujer que hacen vida de esposos sin serlo. Colón v. Tristani, 44 D.P.R. 171, 45 D.P.R. 227; Gerena v. Suau, 36 D.P.R. 170.
El error de la corte inferior al determinar que la madre *904del demandante vivía en concubinato con el demandado con-lleva la revocación de la sentencia, ya que no existe prueba de ninguno de los extremos que de acuerdo con el artículo 125 del Código Civil (Ed. de 1930) son necesarios para establecer la paternidad natural. Véase Ortiz v. Dragoni, 59 D.P.R. 14. Como dijimos en Colón v. Tristani, 45 D.P.R. 227, 238, 239,
“La prueba'no debe limitarse y concretarse a descubrir quién fue el progenitor. Este no es más que un elemento probatorio que debe tomarse en cuenta en unión do otros ac-tos, para establecer la condición de hijo natural. No hemos equiparado las relaciones de un hombre con su querida al estado de concubinato. . Si así fuera, habríamos basado sim-plemente nuestra sentencia en las conclusiones de la corte inferior que declara probado que Josefa Colón fue la querida de Alberto J. Tristani, sin necesidad de ninguna argumenta-ción. Nos habría bastado con decir que establecida la rela-ción que considera probada la corte a quo, quedaba también ■establecida la condición de hijo natural del niño Alberto Colón. Por el contrario hemos dicho y creemos haberlo hecho con toda claridad, que esta prueba, robustecida y corroborada por otros actos del padre, puede ser suficiente para que se obtenga ,y recaiga una declaración de hijo natural”.
En el caso citado hubo prueba de distintos actos del padre demostrativos de que tenía al niño por su hijo, o sea, de que éste estaba en la posesión del estado de hijo natural. Lo que so resolvió en Colón v. Tristani, supra, fué que, existiendo prueba de la paternidad, puede establecerse la posesión de estado de hijo, natural con evidencia de actos aislados que en otras circunstancias no serían suficientes para ello.
En el caso de autos no aparece que el demandado en mo~ ■ mentó alguno haya tenido o considerado al demandante como •.su hijo. Es cierto que la madre declara que en tres ocasiones el demandado.le envió dinero para los alimentos del deman-dante, pero las otras-dos testigos del demandante nos dicen que el demandado nunca se ha ocupado del demandante para *905nada, ni le lia ayudado.' La prueba del propio demandante, por lo tanto, se encarga de establecer que en ningún momento le ha tenido el demandado por hijo suyo. Así lo debe haber entendido la corte inferior, al basar su sentencia exclusiva-mente en la existencia del concubinato.

Debe revocarse la sentencia apelada y en su lugar dictarse otra declarando sin lugar la demanda.


 La regla 126 de las Reglas de Enjuiciamiento Civil no es de aplicación, por tratarse aquí de un procedimiento de alimentos, el cual no se rige por dichas reglas. (Véase la regla 81.)